Citation Nr: 0116129	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-23 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for emphysema, to 
include as due to mustard gas exposure gas.

2.  Entitlement to service connection for heart disease 
(hypertension), to include as due to mustard gas exposure 
gas.

3.  Entitlement to waiver of recovery of overpayment of 
improved disability pension benefits.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1945 to July 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision by 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied entitlement to service 
connection for emphysema and heart disease.  This appeal also 
arises from a November 1999 decision of the Committee on 
Waivers and Compromises (Committee), from the Lincoln RO, 
which denied the veteran's request for a waiver of recovery 
of overpayment of improved disability pension benefits.

In his September 2000 substantive appeal, the veteran 
requested a hearing before a Member of the Board in 
Washington, D.C.  However, the veteran did not appear for his 
scheduled hearing.


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
the VA shall make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under  a law administered by 
VA.  Where laws or regulations change after a claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board views the newly enacted legislation to be clearly 
more beneficial to the veteran.  Therefore, review of the 
veteran's claims of entitlement to service connection for 
emphysema and heart disease under the new legislation is 
required before the Board may proceed with appellate review.  
The Board also believes that the medical evidence of record 
does not allow for informed appellate review of those issues 
and that additional development, to include an appropriate VA 
medical examination, is necessary.  On his claim for service 
connection, the veteran was not scheduled for a VA medical 
examination or for a medical opinion.  It is not 
unambiguously clear that either a medical examination or a 
medical opinion is unnecessary in deciding this claim.  An 
examination or opinion is treated as being necessary to make 
a decision on a claim if the evidence of record, including 
statements of the claimant, (i) contains competent evidence 
of current disability or persistent or recurring symptoms of 
disability; and (ii) indicates that disability or symptoms 
may be associated with active service; but (iii) does not 
contain sufficient medical evidence for a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000)(to be 
codified at 38 U.S.C. § 5103A).

As for the issue of entitlement to waiver of recovery of 
overpayment of improved disability pension benefits, the 
Board notes that the Committee determined that the veteran 
was at fault in the creation of the overpayment in question.  
The Committee also determined that collection of the 
overpayment would not subject the veteran to undue economic 
hardship.  However, the Board notes that documentation 
associated with the claims file in February 2000 indicates 
that the veteran may have filed for bankruptcy.  As it 
appears that recovery of the overpayment at issue could 
potentially subject the veteran to undue economic hardship, 
the Board finds that an updated financial status report is 
necessary prior to the adjudication of this issue.

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and take any action deemed necessary to 
comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
in this regard should include obtaining 
any pertinent VA and private medical 
records not already in the claims file.

2.  After completion of the above, the RO 
should schedule the veteran for a VA 
examination by an appropriate physician 
to ascertain the nature and etiology of 
any current emphysema and heart disease.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
any medically indicated special tests and 
studies should be accomplished.  After 
reviewing the claims file and examining 
the veteran, the examiner(s) should 
clearly report any emphysema and heart 
disease capable of medical diagnosis.  As 
for any such diagnosed disability, the 
examiner(s) should offer an opinion as to 
whether it is at least as likely as not 
that emphysema and heart disease, 
including hypertension, are related to 
the veteran's military service.  The 
examiner should also comment whether the 
veteran's emphysema is consistent with 
past exposure to nitrogen, sulfur 
mustard, or Lewisite.  A detailed 
rationale for all opinions expressed 
should be furnished.

3.  The RO should furnish the veteran a 
VA Form 20-5655, Financial Status Report.  
The veteran should be requested to 
complete this form in full.  He should be 
advised that his failure to do so may 
adversely affect his claim.  Once the 
foregoing has been received, the 
Committee should again review the claim.

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  The RO should furnish 
the veteran and his representative with 
an appropriate supplemental statement of 
the case and afford them an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000 and to clarify matters 
of medical complexity.  The veteran and his representative 
have the right to submit additional evidence and argument in 
connection with the matters remanded by the Board.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




